Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 1 of 41 Page ID
                                #:27537

  1   SCHONBRUN SEPLOW HARRIS
      HOFFMAN & ZELDES, LLP
  2   HELEN I. ZELDES (220051)
  3   hzeldes@sshhzlaw.com
      BEN TRAVIS (305641)
  4   btravis@sshhzlaw.com
      501 W. Broadway, Suite 800
  5   San Diego, CA 92101
  6
      Telephone: (619) 400-4990
      Facsimile: (310) 399-7040
  7
      Co-Lead Class Counsel
  8
      [Additional counsel listed on signature page]
  9
 10                          UNITED STATES DISTRICT COURT

 11           CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
 12                                             Case No: 8:16-cv-00262-ODW(ADSx)
      IN RE: TOLL ROADS LITIGATION
 13
      ______________________________             Hon. Otis D. Wright II
 14
      PENNY DAVIDI BORSUK; DAVID           MEMORANDUM OF POINTS AND
 15   COULTER; EBRAHIM E. MAHDA;
      TODD QUARLES; TODD                   AUTHORITIES IN SUPPORT OF
 16   CARPENTER; LORI MYERS; DAN           PLAINTIFFS’ UNOPPOSED
      GOLKA; and JAMES WATKINS on          MOTION FOR PRELIMINARY
 17   behalf of themselves and all others
      similarly situated,                  APPROVAL OF CLASS ACTION
 18                 Plaintiffs,            SETTLEMENT
 19         vs.
                                            Date: December 10, 2020
      FOOTHILL/EASTERN
 20   TRANSPORTATION CORRIDOR               Time: 10:30 a.m.
      AGENCY; SAN JOAQUIN HILLS             Location: Judicate West
 21   TRANSPORTATION CORRIDOR                          55 Park Plaza, Suite 400
      AGENCY; ORANGE COUNTY
 22   TRANSPORTATION AUTHORITY;                        Irvine, CA 92614
      3M COMPANY; BRiC-TPS LLC;
 23   RHONDA REARDON; MICHAEL             Special Master: Hon. Andrew J. Guilford (ret.)
      KRAMAN; CRAIG YOUNG; SCOTT
 24   SCHOEFFEL; ROSS CHUN;
      DARRELL JOHNSON; LORI               [Filed Concurrently with Declarations and
 25   DONCHAK; COFIROUTE USA, LLC; Proposed Order]
      and DOES 3-10; inclusive,
 26
                    Defendants.
 27
 28

       MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                            OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 2 of 41 Page ID
                                #:27538

  1                                         TABLE OF CONTENTS
  2

  3   I.     INTRODUCTION .......................................................................................... 1
  4   II.    BACKGROUND AND PROCEDURAL HISTORY ..................................... 3
  5          A.      The Complaint....................................................................................... 3
  6
             B.      Discovery .............................................................................................. 4
  7
             C.      Class Certification ................................................................................. 4
  8
             D.      Judgment on the Pleadings.................................................................... 4
  9
             E.      Summary Judgment............................................................................... 4
 10
             F.      Ruling on Key Questions ...................................................................... 5
 11

 12          G.      The Parties' Extensive Mediation Efforts ............................................. 5

 13          H.      Board Approval of the TCA Settlement ............................................... 6
 14   III.   TERMS OF THE SETTLEMENT AGREEMENTS ...................................... 7
 15          The TCA Settlement
 16          A.      The TCA Settlement Class Definition .................................................. 7
 17          B.      The Settlement Benefits ........................................................................ 8
 18
                     1.       Cash Payments to Class Members .............................................. 7
 19
                     2.       Penalty Forgiveness to TCA Class Members ............................. 8
 20
                     3.       Remedial Measures Attributable to the Settlement .................... 8
 21
                              a.        Increase the TCA's Grace Period from Five to Seven
 22                                     Days to Pay Tolls ............................................................. 9
 23
                              b.        Editing TCA's Private Policy to Provide More
 24                                     Information about Third Party Transmissions of PII ....... 9
 25                           c.        Reset ALL TCA Advertising Opt-Ins to Opt-Out ........... 9
 26                           d.        Limitations on the TCA's PII Transmissions Going
 27                                     Forward............................................................................. 9
 28                           e.        Miscellaneous Remedial Measures ................................ 10
                                                                i
       MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                            OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 3 of 41 Page ID
                                #:27539

  1               4.       The TCA Settlement's Value to Class Members ...................... 10
  2         C.    Plan of Distribution to the TCA Settlement Class .............................. 11
  3         D.    Notice to the TCA Class ..................................................................... 11
  4
            E.    Proposed TCA Class Representative Service Awards........................ 12
  5
            F.    Attorneys' Fees and Costs ................................................................... 12
  6
            G.    The Settlement Administrator ............................................................ 13
  7
            The 3M Settlement
  8
            A.    The 3M Settlement Class Definition .................................................. 14
  9
 10         B.    The 3M Settlement Benefits ............................................................... 14

 11               1.       Cash Payments to 3M Class Members ..................................... 15
 12         C.    Plan of Distribution to the 3M Settlement Class ................................ 15
 13         D.    Notice to the 3M Settlement Class ..................................................... 15
 14         E.    Proposed 3M Class Representative Service Awards .......................... 15
 15         F.    Attorneys' Fees and Costs ................................................................... 16
 16
            G.    The 3M Settlement Administrator ...................................................... 17
 17
      IV.   PRELIMINARY APPROVAL IS APPROPRIATE ..................................... 17
 18
            A.    Legal Standards ................................................................................... 17
 19
                  1.       Class Certification ................................................................... 18
 20
                  2.       Fairness of the Proposed Class Action Settlement ................... 18
 21

 22
            B.    Discussion .......................................................................................... 19

 23               1.       Class Certification .................................................................... 19

 24                        a.       The Classes are Sufficiently Numerous ......................... 20
 25                        b.       There are Common Questions of Law and Fact ............ 20
 26                        c.       The Class Representatives' Claims Are Typical of
 27
                                    Those of Other Class Members ...................................... 21

 28

                                                            ii
       MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                            OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 4 of 41 Page ID
                                #:27540

  1                          d.       Class Representatives and Class Counsel Adequately
  2
                                      Represent Class Members .............................................. 21

  3                          e.       Common Issues of Law and Fact Predominate .............. 22

  4                          f.       Superior Method of Adjudication .................................. 23
  5                 2.       The Proposed Settlements Should be Preliminarily Approved. 23
  6                          a.       The Class Representatives and Class Counsel have
  7                                   Adequately Represented the Settlement Classes ........... 23

  8                          b.       The Proposals were Negotiated at Arm's Length ........... 23
  9
                             c.       The Relief Provided for the Class is Adequate .............. 24
 10
                                               i.       The Costs, Risks, and Delay of Trial and
 11
                                                        Appeal ........................................................ 24
 12
                                               ii.      The Effectiveness of any Proposed Method
 13                                                     of Distributing Relief to the Class, including
 14
                                                        the Method of Processing Class-Member
                                                        Claims ........................................................ 25
 15
                                               iii.     The Terms of Any Proposed Award of
 16                                                     Attorney's Fees, including Timing of
 17                                                     Payment ..................................................... 25

 18                          d.       The Proposal Treats Class Members Equitably Relative
                                      to Each Other .................................................................. 25
 19

 20
                    3.       The Proposed Notice is Appropriate ........................................ 26

 21                 4.       The Claims Process is not Cumbersome .................................. 29

 22                 5.       The Court Should Set Settlement Deadlines and
                             Schedule a Fairness Hearing..................................................... 30
 23

 24   V.    ENJOINING SUIT FOR THE PROVISION OF NOTICE .......................... 30

 25   VI.   CONCLUSION ............................................................................................. 32
 26

 27
 28

                                                            iii
       MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                            OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 5 of 41 Page ID
                                #:27541

  1                                          TABLE OF AUTHORITIES

  2

  3   Cases                                                                                                     Page(s)
  4   Class Plaintiffs. v. City of Seattle,
  5      955 F.2d 1268 (9th Cir. 1992) ............................................................................ 18
  6   Deluca v. Farmers Insurance Exchange,
  7      2020 WL 5071700 (N.D. Cal. August 24, 2020) ......................................... 13, 16

  8   Amchem Prods., Inc. v. Windsor,
  9      521 U.S. 591 (1997) ........................................................................................... 17

 10   Hanlon v. Chrysler Corp.,
 11      150 F.3d 1011 (9th Cir. 1998) ...................................................................... 21, 22

 12   In re HP Inkjet Printer Litigation,
 13
         2014 WL 4949584 (N.D. Cal, Sep, 30, 2014) ................................................... 27

 14   In re Hyundai and Kia Fuel Economy Litigation,
         926 F.3d 539 (9th Cir. 2019) .............................................................................. 18
 15

 16   In re Online DVD-Rental Antitrust Litig.,
         779 F.3d 934 (9th Cir. 2015) ........................................................................ 13, 16
 17

 18
      In re Wells Fargo Home Mortg. Overtime Pay Litig.,
         571 F.3d 953 (9th Cir. 2009) .............................................................................. 22
 19
      Jacobs v. CSAA Inter-Ins.,
 20
          No. C07-00362MHP, 2009 WL 1201996 (N.D. Cal. May 1, 2009) ................... 31
 21
      Keith v. Volpe,
 22
         118 F.3d 1386 (9th Cir. 1997).............................................................................. 31
 23
      Kenneth Glover, et al. v. City of Laguna Beach, et al.,
 24
         2018 WL 6131601 (C.D. Cal. 2018) .................................................................. 19
 25
      Lilly v. Jamba Juice Co.,
 26      308 F.R.D. 231 (N.D. Cal. 2014) ........................................................................ 27
 27
      Mercury Interactive Corp. Sec. Litig. v. Mercury Interactive Corp.,
 28
         618 F.3d 988 (9th Cir. 2010) .................................................................. 13, 17, 29
                                                               iv
       MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                            OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 6 of 41 Page ID
                                #:27542

  1   Mullane v. Cent. Hanover Bank & Trust Co.,
  2      339 U.S. 306 (1950) ........................................................................................... 27
  3   Mullins v. Direct Digital, LLC,
  4      795 F.3d 654 (7th Cir. 2015) .............................................................................. 27
  5   Noll v. eBay, Inc.,
  6      309 F.R.D. 593 (N.D. Cal., September 15, 2015) .............................................. 27
  7   Officers for Justice v. Civil Service Comm'n of the City & Cnty. of San Francisco,
  8      688 F.2d 615 (9th Cir. 1982) ............................................................................. 18
  9   Parsons v. Ryan,
 10      754 F.3d 657 (9th Cir. 2014) .............................................................................. 21

 11   Rodriguez v. W. Publ’g Corp.,
 12      563 F.3d 948 (9th Cir. 2009) .............................................................................. 26

 13   Schulein v. Petroleum Dev. Corp., No. SACV 11-1891 AG
 14
         (ANX), 2015 WL 12698312 (C.D. Cal. Mar. 16, 2015) ............................. 13, 16

 15   Spann v. J.C. Penney Corporation
 16
         (C.D. Cal. 2016) 314 F.R.D. 312 ....................................................................... 27

 17   Staton v. Boeing Co.,
         327 F.3d 938 (9th Cir. 2003) .............................................................................. 18
 18

 19   United States v. New York Tel. Co.,
 20      434 U.S. 159 (1977) ............................................................................................ 31
 21   Vizcaino v. Microsoft Corp.,
 22      290 F.3d 1043 (9th Cir. 2002) ...................................................................... 13, 16
 23   Wal-Mart Stores, Inc. v. Dukes,
 24      564 U.S. 338, (2011) ............................................................................................ 8
 25   Wright v. Linkus Enterprises, Inc.,
 26      259 F.R.D. 468 (E.D. Cal. 2009) ......................................................................... 31
 27
 28

                                                               v
       MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                            OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 7 of 41 Page ID
                                #:27543

  1   Statutes
  2   28 USC § 1651 ......................................................................................................... 30
  3   Federal Rules of Civil Procedure 23 ................................................................ passim
  4   Streets and Highways Code § 31490 ............................................................... passim
  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
 28

                                                                 vi
       MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                            OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 8 of 41 Page ID
                                #:27544


  1                  MEMORANDUM OF POINTS AND AUTHORITIES
  2   I.      INTRODUCTION
  3            After five years of contentious litigation, Plaintiffs are pleased to announce that
  4   they have reached agreements with the Settling Defendants1 to resolve all claims and
  5   end the litigation. In this motion, Plaintiffs seek preliminary approval of two
  6   outstanding class settlements, which they believe are fair, reasonable and adequate, as
  7   described in more detail below.2
  8           This litigation concerns Plaintiffs’ claim – and the claims of the certified Class
  9   of toll road drivers on State Routes 73, 133, 241, 261, and the 91 Express Lanes that
 10   Plaintiffs represent – that defendants improperly share their personally identifiable
 11   information (“PII”) with third parties in violation of Streets and Highways Code
 12   § 31490, as well as several other consumer, constitutional and common law claims.
 13   Plaintiffs’ claims have been vigorously prosecuted by their counsel and aggressively
 14   challenged by the five defendants in this action. Agreements to settle were reached
 15   only after multiple extensive and lengthy arms’ length negotiations over a period of
 16   more than a year.
 17           The two class settlements provide significant and meaningful relief to their
 18   respective classes: the total monetary value of the settlements is at least $175.95
 19   million, consisting of cash (non-reversionary funds of $29 million from the TCA and
 20   $11.95 million from 3M) as well as penalty forgiveness ($135 million from the TCA).
 21
      1
 22     Defendants Foothill/Eastern Transportation Corridor Agency, San Joaquin Hills
      Transportation Corridor Agency, Michael Kraman, Craig Young, Scott Schoeffel,
 23   Ross Chun, Rhonda Reardon (collectively “TCA”) and BRiC-TPS, LLC (“BRiC”) are
      referred to collectively herein as “TCA Defendants”. The TCA Defendants and 3M
 24   Company (“3M”) are collectively referred to herein as “Settling Defendants” or
      “Defendants”. Plaintiffs are in the process of finalizing a negotiated settlement with
 25   the remaining Defendants (Orange County Transportation Authority (“OCTA”),
 26
      Cofiroute USA, LLC, Darrell Johnson and Lori Donchak). Those defendants are not
      the subject of this Motion.
      2
 27     There are two settlement agreements because the settlements were reached
      separately. Plaintiffs reached settlements in principle with: 3M on July 16, 2019 and
 28   the TCA Defendants on August 22, 2019. However, to avoid confusing Settlement
      Class members, the parties have endeavored to coordinate approval and notice.
                                                   -1-
           MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 9 of 41 Page ID
                                #:27545


  1   The TCA settlement also provides important injunctive and programmatic relief
  2   relating to, among other things, how TCA will safeguard driver’s PII going forward.
  3   For example, the TCA will provide, among other things: a one-time reset of all class
  4   members’ status to “opt-out” of advertising; substantive programmatic changes to the
  5   TCA’s practices going forward including increased disclosures in their privacy policy
  6   about where consumers’ PII is sent; limits on the PII sent to third parties to only that
  7   information that is in the Notice of Violation or that is required by the state entity (e.g.,
  8   the DMV or FTB); and an increase in the grace period by which all drivers have to
  9   pay their tolls from five days to seven days.
 10          These settlements were only achieved after five years of hard-fought litigation
 11   which included multiple Motions to Dismiss, Motions for Judgment on the Pleadings,
 12   three rounds of Motions for Summary Judgment, Class Certification, a 23(f) petition
 13   to the Ninth Circuit (which denied the petition), a Motion to Decide Key Questions,
 14   production and review of over 500,000 pages of documents, 34 depositions, expert
 15   discovery, contested discovery disputes, and third party depositions across the
 16   country. The settlement negotiations were just as intense and hard-fought, including
 17   three rounds of good faith, arms’-length mediation before two highly respected
 18   mediators, including one session that started at 9:00 a.m. and ended at 4:30 a.m. the
 19   following morning (and ultimately resulted in a settlement in principle with the TCA
 20   Defendants). The history of the litigation is described in more detail in the Declaration
 21   of Helen I. Zeldes (“Zeldes Decl.”), one of the three Co-Lead Class Counsel, filed
 22   concurrently with this Memorandum.
 23          The TCA Settlement Class is comprised of individuals whose PII was shared
 24   during the complete Class Period, while the 3M Settlement Class covers individuals
 25   whose PII was shared during the sub-portion of the Class Period when 3M was the
 26   contracted vendor for the TCA (a subset of the TCA Settlement Class). All 3M
 27   Settlement Class members are also TCA Settlement Class members and will be
 28   eligible to receive relief from both settlements.

                                                   -2-
       MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                            OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 10 of 41 Page ID
                                 #:27546


   1         Class Counsel believe that the Settlement amounts reached here are an excellent
   2   result for the Settlement Classes, particularly given the risks attendant to further
   3   litigation. The settlements provide meaningful monetary, programmatic and
   4   injunctive relief. In particular, in light of the valuable benefits conveyed to members
   5   of the Settlement Classes, and the significant risks the Settlement Classes would face
   6   if the litigation continued - including taking into account the Court’s recent order on
   7   Key Legal Questions dismissing some of Plaintiffs’ claims during the settlement
   8   process - the terms of the Settlement are “fair, reasonable, and adequate” and merit
   9   preliminary approval. Class Counsel therefore respectfully request that this Court
  10   grant preliminary approval of the Settlements.
  11   II.   BACKGROUND AND PROCEDURAL HISTORY
  12         A.     The Complaint
  13         This action was initially filed in California state court on or about October 2,
  14   2015, and later removed to federal court on February 16, 2016. Two additional federal
  15   actions were filed and eventually consolidated into the current litigation in 2016. The
  16   TCA filed Motions to Dismiss that were granted in part and denied in part on
  17   December 20, 2016. Plaintiffs amended the operative Complaint on January 19, 2017,
  18   and Defendants answered that Complaint on February 14, 2017
  19         Plaintiffs’ Complaint brought a claim under Streets and Highways Code §
  20   31490 (the only cause of action to which class certification was granted) which alleged
  21   that Defendants improperly provided PII of users and subscribers of the Toll Roads
  22   (including Plaintiffs) to dozens of third parties in violation of § 31490(a), subjecting
  23   them to statutory damages of $2,500 per violation under § 31490(q). Plaintiffs also
  24   alleged that Defendants violated other laws and statutes, including an excessive fines
  25   claim (stemming from penalties they imposed), a due process claim (stemming from
  26   their violation notices, administrative review procedures and lack of signage) as well
  27   as several other claims.
  28

                                                 -3-
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 11 of 41 Page ID
                                 #:27547


   1         B.     Discovery
   2         The parties engaged in extensive discovery and motion practice, including the
   3   production of and review of over 500,000 pages of documents, depositions of 34
   4   witnesses, expert discovery, and a site inspection of TCA’s VTX System. See Zeldes
   5   Decl. at ¶ 8. Discovery took place over the course of 40 months, with multiple motions
   6   filed and fully litigated during that time. Id. Third party subpoenas were issued to 15
   7   parties, and depositions of those third parties were also undertaken. Id.
   8         C.     Class Certification
   9         Plaintiffs’ Motion for Class Certification was filed on April 27, 2018 and fully
  10   briefed over the course of the next two months, leading to a full class certification
  11   hearing on July 31, 2018. Id. at ¶ 11. The Court certified Plaintiffs’ proposed Privacy
  12   Class and amended the class definition a few months later, but declined to certify any
  13   other claims. Dkt Nos. 439, 501. Defendants filed a motion for reconsideration, which
  14   the Court denied, and then filed an appeal to the Ninth Circuit, which was also denied
  15   in April of 2019.
  16         D.     Judgment on the Pleadings
  17         Defendants filed Motions for Judgment on the Pleadings on March 24, 2017.
  18   After extensive briefing and oral argument, the Court granted in part and denied in
  19   part each motion on August 2, 2017. Dkt. 204. The Court dismissed Plaintiffs’
  20   Rosenthal Act claim and also dismissed Plaintiffs’ claims against 3M for damages
  21   under the California Constitution. The parties continued with discovery on Plaintiffs’
  22   § 31490, negligence, constitutional privacy, due process and excessive fines claims.
  23         E.     Summary Judgment
  24         Defendants sought summary judgment on multiple occasions, requiring
  25   extensive briefing each time, and sought reconsideration after the Court ruled. Zeldes
  26   Decl. at ¶ 12. Motions for partial summary judgment were first filed in March of 2017,
  27   but later withdrawn, only to be renewed in September of 2017. At issue in the
  28   summary judgment motions were Plaintiffs’ claims under § 31490, which, over time,

                                                 -4-
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 12 of 41 Page ID
                                 #:27548


   1   became the focus of the litigation.
   2         On January 12, 2018, the Court granted summary judgment on the portion of
   3   Plaintiffs’ claim based on alleged violations of the privacy policy but denied the
   4   motion without prejudice as to the rest of Plaintiffs’ claim for improper sharing of PII.
   5   Dkt. 297. Discovery continued on the remainder of the claims.
   6         Defendants’ Third Motions for Summary Judgment were filed on June 18,
   7   2018. On July 31, 2018, Plaintiffs’ CLRA, UCL, and constitutional claims and
   8   request for injunctive relief against 3M were dismissed. Dkt. 440. The excessive fines
   9   claim against TCA was dismissed, but the individual due process claim survived.
  10   Almost immediately after the Court ruled on the summary judgment motions,
  11   Defendants filed extensive motions for reconsideration. The Court’s tentative ruling
  12   denied those motions and after argument on those motions in late September of 2018,
  13   were taken under submission.
  14         F.     Ruling on Key Questions
  15         Over the course of the litigation, Defendants suggested to the Court that, with
  16   respect to certain issues in the case, concerning elements of the § 31490 claim,
  17   resolution of particular “key questions” would help to resolve the matter. Defendants
  18   ultimately filed their motion on June 10, 2019, and the parties briefed the motion, but
  19   the Court withheld its ruling on the matter for several months, which provided an
  20   impetus for settlement negotiations, leading ultimately to the 3M settlement in July
  21   2019, followed by the TCA settlement in August 2019.
  22         On January 17, 2020, the Court issued its ruling on the Key Questions Motion.
  23   In its ruling, the Court found that certain types of transmissions for interoperability
  24   and/or collection and enforcement did not violate Section 31490. [Dkt. No. 566] With
  25   respect to intrastate interoperability, the Court found that Section 31490 permits
  26   Defendants to send to another transportation agency the information established for
  27   interoperability under subsection (a) of section 27565 of the Streets and Highways
  28   Code, including, but not limited to, the date and time, toll plaza, and lane of that other

                                                  -5-
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 13 of 41 Page ID
                                 #:27549


   1   agency’s accountholder’s use of its toll road. The Court additionally found that certain
   2   other transmissions for collection and enforcement purposes, such as transmissions of
   3   information to the DMV or vendors to identify the registered owner and address or to
   4   car rental companies, did not violate Section 31490. The Court found that providing
   5   information to a third party collection agency to collect unpaid delinquent tolls and
   6   penalties was permitted by Section 31490 but insufficient information had been
   7   presented to show whether or not the information provided was required for
   8   enforcement and collection purposes. With respect to certain other transmissions, the
   9   Court found that it was unable to make a ruling due to unresolved factual issues.
  10         G.     The Parties’ Extensive Mediation Efforts
  11         On February 25, 2019, Plaintiffs and all defendants participated in a mediation
  12   with Robert Kaplan. Hard fought, intensive and arms’ length negotiations over the
  13   course of a full day did not result in a settlement. On April 25, 2019, Plaintiffs and
  14   3M participated in a second mediation with Mr. Kaplan. The parties made progress
  15   toward a resolution and agreed to continue settlement discussions with the assistance
  16   of Mr. Kaplan. Over the course of the next three months, involving multiple arms’
  17   length communications and further negotiations between and among the parties and
  18   Mr. Kaplan, the parties reached a settlement in principle on July 16, 2019. See Zeldes
  19   Decl. at ¶ 13. On August 21, 2019, Plaintiffs and the TCA Defendants participated in
  20   a mediation with Rachel Ehrlich, which lasted for 19 hours concluding at 4:30 a.m. in
  21   the morning. Id. at ¶ 14. The mediation resulted in a settlement in principle with the
  22   signing of a term sheet. Over the course of the next several months, Plaintiffs and the
  23   TCA Defendants spent considerable time with the assistance of Ms. Ehrlich working
  24   out the details of the Settlement Agreement. Id.
  25         H.     Board Approval of the TCA Settlement
  26         The TCA settlement was subject to the approval of the boards that oversee their
  27   operations, and was put to a vote of the boards following the conclusion of the
  28   mediation efforts described above. The settlement was approved by the TCA boards.

                                                 -6-
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 14 of 41 Page ID
                                 #:27550


   1   III.   TERMS OF THE SETTLEMENT AGREEMENTS
   2          The TCA Settlement
   3          A.     The TCA Settlement Class Definition
   4          The proposed TCA Settlement Class is defined as follows:
   5               • All individuals whose PII was provided by Defendants to any other
   6                 individual or entity between April 13, 2015 and the Settlement Class
   7                 Period End Date3, except as otherwise specified. The Settlement Class
   8                 consists of:
   9               • Any person with a transponder account with a Toll Agency whose PII
  10                 was sent by Defendants to another Toll Agency between April 13, 2015
  11                 and the Settlement Class Period End Date (The Interoperability
  12                 Subclass”);
  13               • Any person who used any of the TCA Toll Roads whose PII was sent by
  14                 Defendants to a third party between April 13, 2015 and the Settlement
  15                 Class Period End Date in connection with TCA Defendants’ efforts to
  16                 collect tolls and/or penalties (the “Collection/Enforcement Subclass”);
  17                 and
  18               • Any person whose PII was sent by Defendants to a third party between
  19                 April 13, 2015 and the Settlement Class Period End Date for any reason
  20                 other than those listed above (the “Communications Subclass”).
  21   Excluded from the Settlement Class are: (1) employees of TCA Defendants, including
  22   their current and former directors, officers and counsel; (2) any entity that has a
  23   controlling interest in TCA Defendants; (3) TCA Defendants’ affiliates and
  24   subsidiaries; and (4) the judge to whom this case is or was assigned, any member of
  25   the judge’s immediate family, and any member of the judge’s staff.
  26
  27
       3
         Settlement Class Period End Date is defined as thirty (30) days after the Court issues
  28   the Preliminary Approval Order.

                                                 -7-
           MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 15 of 41 Page ID
                                 #:27551


   1          B.      The Settlement Benefits
   2          The total TCA settlement includes $29 million dollars in cash, $135 million
   3   dollars in penalty forgiveness and substantial injunctive and programmatic relief
   4   (changes to the TCA’s practices). Specifically, the TCA settlement provides:
   5                  1.       Cash Payments to Class Members
   6          The TCA will contribute $29 million dollars to a non-reversionary cash
   7   Settlement Fund. All Settlement Class Members who submit valid Claim Forms and
   8   are not eligible for penalty forgiveness will receive Cash Awards from the TCA
   9   Settlement Fund on a pro-rata basis4.
  10                  2.      Penalty Forgiveness to TCA Class Members
  11          The TCA will also provide a substantial $135 million dollars in penalty
  12   forgiveness to Settlement Class Members with outstanding penalties. The Penalty
  13   Forgiveness amount will be distributed in two steps: First, all Participating Penalty
  14   Forgiveness Class Members will receive the lesser of the total of their outstanding
  15   penalties or $57.50 (the equivalent of at least one penalty assessment) in penalty
  16   forgiveness.        Second, the remainder of the Penalty Forgiveness Fund will be
  17   distributed to Penalty Forgiveness Class Members from those with the oldest
  18   outstanding penalties to the newest. There is no requirement to submit a Claim Form
  19   to receive penalty forgiveness, it will be electronically pushed out to Penalty
  20   Forgiveness Class Members.
  21                  3.       Remedial Measures Attributable to the Settlement
  22          In addition to the cash and penalty forgiveness, additional benefits of the
  23   Settlement are the remedial measures that the TCA will enact as a result of this
  24   litigation, which will benefit all Class Members regardless of whether they submit a
  25   claim. The remedial measures include, but are not limited to:
  26
       4
      The Settlement provides that unconfirmed claims will receive half of a pro rata share.
  27 An unconfirmed claim is a claim submitted attesting to membership in the Settlement
  28 Class but whose identifying information does not allow the Class Administrator to
     either confirm or reject membership in the Settlement Class.
                                                  -8-
           MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 16 of 41 Page ID
                                 #:27552


   1                       a.     Increasing the TCA’s Grace Period from Five to Seven
   2                              Days to Pay Tolls

   3          The TCA has agreed to increase the time that drivers have to pay their tolls
   4   before a Notice of Toll Evasion is issued from 5 days to 7 days (a 40% increase in the
   5   grace period).
   6                       b.     Editing the TCA’s Privacy Policy to Provide More
   7                              Information about Third Party Transmissions of PII

   8         The TCA has agreed to change their privacy policy to include a list of the
   9   categories of PII sent to any third party, including but not limited to entities that belong
  10   to the California Toll Operators Committee (“CTOC”), and a separate list of the
  11   categories of PII the TCA receives from other Toll Agencies.
  12                       c.     Reset ALL TCA Advertising Opt-Ins to Opt-Out
  13          The TCA will remove the opt-in status all for all current subscribers in the VTX
  14   system (governing opt-ins for communications by TCA) if the Court approves that
  15   they can send (i) a single email to all account holders notifying them that they have
  16   been opted out and asking them to select their communications preferences in their
  17   online account; and (ii) a statement to be included in any other communications that
  18   would otherwise be sent to TCA customers advising them to update their
  19   communications preferences and/or containing a link to a website that allows TCA
  20   customers to update their communications preferences.
  21                       d.     Limitations on the TCA’s PII Transmissions Going
  22                              Forward

  23         The TCA has agreed on a going forward basis to the following limitations on
  24   its PII transmissions:
  25         1.     When the TCA sends PII to the Franchise Tax Board (“FTB”) for the
  26                purpose of placing a tax intercept, the TCA will send only the PII that the
  27                FTB requires to place such tax intercept.
  28

                                                   -9-
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 17 of 41 Page ID
                                 #:27553


   1         2.    When the TCA transmits PII to a rental car company as a result of a rental
   2               car traveling on State Routes 73, 133, 241, or 261 and failing to pay a toll
   3               associated with travel on such Route, the TCA will transmit only such
   4               PII as is contained in the toll violation notice resulting from the
   5               aforementioned failure to pay a toll.
   6         3.    The TCA shall use skip tracers only in instances where: (i) mail is
   7               returned to the TCA as undeliverable, or (ii) the TCA requires the use of
   8               skip tracers to obtain information that the FTB requires to place a tax
   9               intercept. Notwithstanding the foregoing, if legislation is enacted that
  10               provides for the use of skip tracers in additional instances, the TCA shall
  11               also be permitted to use skip tracers in those additional instances.
  12         4.    When the TCA sends PII to the California Department of Motor Vehicles
  13               (“DMV”) for the purpose of causing the DMV to place a DMV
  14               registration hold, the TCA shall only send the PII that the DMV requires
  15               to place a DMV registration hold.
  16                      e.    Miscellaneous Remedial Measures
  17         Since the filing of this lawsuit, the TCA has undertaken significant signage
  18   enhancement projects, including, in the spring of 2019, sign enhancements along the
  19   73, 133, 241, and 261 and, in 2020, updating and modifying nearly 600 roadway signs
  20   on the 73, 133, 241, and 261 Toll Roads, including connecting highways and arterials.
  21   The TCA has also provided significant revisions and improvements to its privacy
  22   policy to now disclose its current collection, and sharing PII practices. See
  23   https://thetollroads.com/sites/default/files/Privacy_Policy_01_01_2020.pdf         (last
  24   visited October 28, 2020).
  25               4.     The TCA Settlement’s Value to Class Members
  26         The total cash fund that will be distributed to Settlement Class Members (after
  27   class notice and administration costs, cost of a Special Master, Class Counsel’s
  28   attorneys’ fees and reasonable costs and Service Awards to the Class Representatives)

                                                - 10 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 18 of 41 Page ID
                                 #:27554


   1   is $29 million dollars. The total penalty forgiveness is $135 million dollars. The total
   2   monetary value of the TCA settlement is thus approximately $164 million. The value
   3   of remedial measures for consumers is not included in these numbers, but is clearly of
   4   significant meaningful value to drivers on the toll roads.
   5         C.     Plan of Distribution to the TCA Settlement Class
   6         Subject to the Court’s approval, the $29 million cash will be used to fund the
   7   Cash Awards, class notice and administration costs, cost of a Special Master, Class
   8   Counsel’s attorneys’ fees and reasonable costs and Service Awards to the Class
   9   Representatives. Class members will claim in for cash. Penalty Forgiveness will be
  10   automatically allocated to class members, no claim process will be necessary. As
  11   discussed above, the TCA will electronically forgive outstanding penalties in two
  12   steps: first, TCA will forgive the lesser of the Settlement Class Member’s total
  13   outstanding penalties or $57.50 (the equivalent of one penalty). Secondly, TCA will
  14   forgive up to 100% of the Settlement Class’s remaining outstanding penalties, starting
  15   with the Settlement Class’s oldest penalties and proceeding to the newest. This is the
  16   way to get the most penalty forgiveness for the Class and will help get relief to class
  17   members who have been unable to renew their vehicle registrations the longest due to
  18   DMV liens as well as to those who have been subjected to FTB liens.
  19         D.     Notice to the TCA Class
  20         Pursuant to Rule 23(c)(2)(B), the Settlement Administrator will provide Class
  21   Members with the Settlement Notice via U.S. Mail or email to each Class Member’s
  22   last known address. (Settlement Agreement ¶8.01; Declaration of Cameron Azari of
  23   Epiq Class Action & Claims Solutions, Inc. (“Azari Decl.”) ¶¶ 6-7. The printed
  24   Settlement Notice will contain a detachable Claim Form allowing participating Class
  25   Members to claim in for a cash distribution. The printed Settlement Notice will also
  26   list the website where Class Members may electronically submit a claim form. Class
  27   Members who receive Settlement Notice by email will receive a link in the email that
  28   will take them directly to the easy-to-submit Settlement Website online claim form.

                                                 - 11 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 19 of 41 Page ID
                                 #:27555


   1   For those who are members of both the TCA and 3M Settlement Classes, the Notice
   2   will include both the TCA and 3M Settlements so that a Class Member only needs to
   3   submit one claim form to be considered for cash payments from both Settlements. In
   4   addition, publication notice will also be utilized to reach the small portion of the class
   5   for whom the TCA does not have their contact information.
   6            E.    Proposed TCA Class Representative Service Awards
   7            Subject to Court approval, Class Counsel will seek payment of up to $15,000
   8   service awards to each Plaintiff for their service as Class Representatives.5 (Settlement
   9   Agreement ¶ 4.02).        These Plaintiffs have been enthusiastic and active class
  10   representatives. They have actively participated in the prosecution of this action by:
  11   reviewing and approving their original complaints and the Consolidated Complaint;
  12   sitting for a full-day deposition; responding to multiple lengthy sets of written
  13   discovery including ones that delved into their finances; communicating regularly
  14   with class counsel; submitting declarations in opposition to Defendants’ motions for
  15   summary adjudication; and generally staying informed about the progress of the
  16   litigation and acting in the interests of the proposed classes. Each put their name and
  17   reputation on the line for the sake of the Class, and no recovery would have been
  18   possible without their critical role. Zeldes Decl. ¶ 30. The proposed maximum
  19   $15,000 service awards are consistent with those approved in other consumer class
  20   action settlements that have been pending as long as this one has.
  21            F.    Attorneys’ Fees and Costs
  22            As part of the TCA Settlement, Class Counsel stated that they would not seek
  23   an award of fees in excess of one-third of the Settlement Value (Settlement Agreement
  24   ¶ 4.01). The Settlement Value of the monetary component of the settlement is $164
  25   million, which includes cash and monetary forgiveness. Class Counsel will seek no
  26   more than $17.5 million – less than a third of the maximum amount that Class Counsel
  27

  28   5
           Plaintiff James Watkins is not a party to either Settlement Agreement.

                                                  - 12 -
           MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 20 of 41 Page ID
                                 #:27556


   1   stated they would seek pursuant to Settlement Agreement. This amount represents
   2   10.7% of the minimum estimated Settlement Value. Such a request is well below the
   3   Ninth Circuit’s 25% “benchmark” percentage for such awards. See, e.g., Deluca v.
   4   Farmers Insurance Exchange, 2020 WL 5071700 (N.D. Cal. August 24, 2020);
   5   Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048-50 (9th Cir. 2002); In re Online
   6   DVD-Rental Antitrust Litig., 779 F.3d 934, 949 (9th Cir. 2015); see also Schulein v.
   7   Petroleum Dev. Corp., No. SACV 11-1891 AG (ANX), 2015 WL 12698312, at *6
   8   (C.D. Cal. Mar. 16, 2015) (30% of the settlement is “certainly not unique, especially
   9   in common fund cases” and “is similar to awards in other cases, which favors granting
  10   the motion.”). Nonetheless, an upward adjustment above the benchmark percentage
  11   would have been warranted under these circumstances.
  12         The Proposed Order for preliminary approval provides that Class Counsel will
  13   file a motion for payment of attorneys’ fees and expenses prior to the Final Fairness
  14   Hearing. As that motion will make clear, the $17.5 million sought is reasonable as a
  15   percentage of the fund and is also commensurate with the substantial lodestar
  16   attorneys’ fees plus expenses incurred in this matter. Class Members will have the
  17   opportunity to comment on or object to the fee petition under Rule 23(h), consistent
  18   with Ninth Circuit authority. See Mercury Interactive Corp. Sec. Litig. v. Mercury
  19   Interactive Corp., 618 F.3d 988, 993-94 (9th Cir. 2010).
  20         G.    The Settlement Administrator
  21         The Parties propose that Epiq Class Action & Claims Solutions, Inc.—an
  22   experienced and reputable national class action administrator—serve as Settlement
  23   Administrator to provide notice; administer and make determinations regarding claim
  24   forms; process settlement payments; make distributions; and provide other services
  25   necessary to implement the Settlement. (Settlement Agreement ¶¶ 6.01, 6.03, 7.01,
  26   7.02, 8.01, 8.02, 8.04, 8.05, 8.06.) The costs of the Settlement Administrator will be
  27

  28

                                                - 13 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 21 of 41 Page ID
                                 #:27557


   1   paid out of the Settlement Fund, which costs are estimated to be $1,648,346.94 6
   2   (Settlement Agreement, ¶ 12.01(a)).
   3          THE 3M SETTLEMENT
   4          A.      The 3M Settlement Class Definition
   5          The proposed 3M Settlement Class is a subset of the TCA Settlement Class (the
   6   same class, just for a shorter period of time) and is defined as follows:
   7         All individuals whose PII was provided by 3M or TCA to any other individual
   8         or entity from April 13, 2015 to June 30, 2015, including:
   9               • Any person with a transponder account with a Toll Agency whose PII
  10                  was sent by 3M or TCA from April 13, 2015 to June 30, 2015 to another
  11                  Toll Agency (interoperability transmissions);
  12               • Any person who used any of the TCA Toll Roads whose PII was sent by
  13                  3M or TCA to a third party from April 13, 2015 to June 30, 2015 in
  14                  connection with efforts to collect tolls or penalties (collection
  15                  transmissions); and
  16               • Any person whose PII was sent by 3M or TCA to a third party from April
  17                  13, 2015 to June 30, 2015 for any reason other than those listed above
  18                  (other transmissions).
  19   Excluded from the Settlement Class are: (1) employees of Defendant, including their
  20   current and former directors, officers and counsel; (2) any entity that has a controlling
  21   interest in Defendant; (3) Defendant’s affiliates and subsidiaries; and (4) the judge to
  22   whom this case is assigned, any member of the judge’s immediate family, and any
  23   member of the judge’s staff.
  24          B.      The 3M Settlement Benefits
  25          The total 3M settlement includes $11.95 million dollars in cash. Specifically,
  26   the 3M settlement provides:
  27
       6
  28    The costs of the Settlement Administrator will be apportioned equitably between the
       two Settlements.
                                                 - 14 -
           MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 22 of 41 Page ID
                                 #:27558


   1                1.     Cash Payments to 3M Class Members
   2          Defendant 3M Company will contribute $11.95 million dollars to a non-
   3   reversionary Settlement Fund. All Class Members who submit a valid Claim Form
   4   will be eligible to receive a cash payment on a pro rata basis7.
   5          C.    Plan of Distribution to the 3M Settlement Class
   6          Subject to the Court’s approval, the $11.95 million cash will be used to fund
   7   the Cash Awards, class notice and administration costs, cost of a Special Master, Class
   8   Counsel’s attorneys’ fees and reasonable costs and Service Awards to the Class
   9   Representatives. 3M Class members will submit claims for eligibility for a pro rata
  10   share of the cash fund (the total fund, minus costs, divided by the total number of
  11   claims) as set forth in the attached Class Notice Plan. If there are any remaining funds
  12   after the initial distribution, a second round of checks will also be allocated on a pro
  13   rata basis to the claimants who have cashed their settlement checks.
  14          D.    Notice to the 3M Settlement Class
  15          As described above, 3M Class Members will receive a single notice describing
  16   both the TCA Class Settlement and the 3M Class Settlement and allowing them to
  17   make claims in either or both settlements.
  18          E.    Proposed 3M Class Representative Service Awards
  19          Subject to Court approval, Defendant 3M agrees not to oppose the payment of
  20   $3,000 service awards to each settling Plaintiff (excluding Quarles and Mahda, whose
  21   claims against 3M were dismissed) for their service as Class Representatives. (3M
  22   Settlement Agreement ¶ 5.02). These Plaintiffs have been enthusiastic and active class
  23   representatives. They have actively participated in the prosecution of this action by:
  24   reviewing and approving their original complaints and the Consolidated Complaint;
  25

  26   7
      The Settlement provides that unconfirmed claims will receive half of a pro rata share.
  27 An unconfirmed claim is a claim submitted attesting to membership in the Settlement
  28 Class but whose identifying information does not allow the Class Administrator to
     either confirm or reject membership in the Settlement Class.
                                                 - 15 -
           MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 23 of 41 Page ID
                                 #:27559


   1   sitting for a full-day deposition; responding to multiple lengthy sets of written
   2   discovery including ones that delved into their finances; communicating regularly
   3   with class counsel; submitting declarations in opposition to Defendants’ motions for
   4   summary adjudication; and generally staying informed about the progress of the
   5   litigation and acting in the interests of the proposed classes. Each put their name and
   6   reputation on the line for the sake of the Class, and no recovery would have been
   7   possible without their critical role. Zeldes Decl. ¶30 The proposed $3,000 service
   8   awards are consistent with those approved in other consumer class action settlements
   9   that have been pending as long as this one has.
  10         F.     Attorneys’ Fees and Costs
  11         As part of the Settlement, Class Counsel stated that they would not seek an
  12   award of fees in excess of one-third of the Settlement Value. (3M Settlement
  13   Agreement ¶ 5.01). The Settlement Value is $11.95 million. Class Counsel will only
  14   request 25% of the Settlement Value, which equals approximately $2.99 million.
  15   Such a request is consistent with the Ninth Circuit’s 25% “benchmark” percentage for
  16   such awards. See, e.g., Deluca v. Farmers Insurance Exchange, 2020 WL 5071700
  17   (N.D. Cal. August 24, 2020); Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048-50
  18   (9th Cir. 2002); In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 949 (9th Cir.
  19   2015); see also Schulein v. Petroleum Dev. Corp., No. SACV 11-1891 AG (ANX),
  20   2015 WL 12698312, at *6 (C.D. Cal. Mar. 16, 2015) (30% of the settlement is
  21   “certainly not unique, especially in common fund cases” and “is similar to awards in
  22   other cases, which favors granting the motion.”).
  23         The Proposed Order for preliminary approval provides that Class Counsel will
  24   file a motion for payment of attorneys’ fees and expenses prior to the Final Fairness
  25   Hearing. As that motion will make clear, the approximately $2.99 million sought is
  26   reasonable as a percentage of the fund and is also commensurate with the lodestar
  27   attorneys’ fees plus expenses incurred in this matter. Class Members will have the
  28   opportunity to comment on or object to the fee petition under Rule 23(h), consistent

                                                - 16 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 24 of 41 Page ID
                                 #:27560


   1   with Ninth Circuit authority. See Mercury Interactive Corp. Sec. Litig. v. Mercury
   2   Interactive Corp., 618 F.3d 988, 993-94 (9th Cir. 2010).
   3          G.    The 3M Settlement Administrator
   4          The Parties propose that Epiq Class Action & Claims Solutions, Inc.—an
   5   experienced and reputable national class action administrator—serve as Settlement
   6   Administrator to provide notice; administer and make determinations regarding claim
   7   forms; process settlement payments; make distributions; and provide other services
   8   necessary to implement the Settlement. (Settlement Agreement ¶¶ 7.01, 7.02, 7.03,
   9   8.01, 8.02, 8.04, 8.05.) The total costs of the Settlement Administrator for both the
  10   TCA and 3M settlements8 will be paid out of the Settlement Funds of those settlements
  11   and is estimated to be $1,648,346.94.
  12   IV.    PRELIMINARY APPROVAL IS APPROPRIATE
  13          A.    Legal Standards
  14          Federal Rules of Civil Procedure 23(e) governs a district court’s analysis of the
  15   fairness of a proposed class action settlement. First, a court must determine that it is
  16   likely to (i) approve the proposed settlement as fair, reasonable, and adequate, after
  17   considering the factors outlined in Rule 23(e)(2), and (ii) certify the settlement class
  18   for judgment. See Fed. R. Civ. P. 23(e)(1)(B). Second, a court must direct notice to
  19   the proposed settlement class, describing the terms of the proposed settlement and the
  20   definition of the proposed class, to give them an opportunity to object to or to opt out
  21   of the proposed settlement. See Fed. R. Civ. P. 23(c)(2)(B); Fed. R. Civ. P. 23(e)(1),
  22   (5). Third, after a hearing, the court may grant final approval of the proposed
  23   settlement on a finding that the settlement is fair, reasonable, and adequate. Fed. R.
  24   Civ. P. 23(e)(2).
  25

  26
  27
       8
        The costs of the Settlement Administrator will be apportioned equitably between the
  28   two Settlements.

                                                 - 17 -
           MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 25 of 41 Page ID
                                 #:27561


   1                1.     Class Certification
   2         Parties seeking class certification for settlement purposes must satisfy the
   3   requirements of FRCP 23. Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997).
   4   A party seeking class certification must first demonstrate that: "(1) the class is so
   5   numerous that joinder of all members is impracticable; (2) there are questions of law
   6   or fact common to the class; (3) the claims or defenses of the representative parties
   7   are typical of the claims or defenses of the class; and (4) the representative parties will
   8   fairly and adequately protect the interests of the class." Fed. R. Civ. P. 23(a). "Second,
   9   the proposed class must satisfy at least one of the three requirements listed in Rule
  10   23(b)." Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 345, (2011). However, the court
  11   does not need to consider issues of manageability, as manageability is not a concern
  12   in certifying a settlement class where, by definition, there will be no trial. In re
  13   Hyundai and Kia Fuel Economy Litigation, 926 F.3d 539, 556-57 (9th Cir. 2019).
  14                2.     Fairness of the Proposed Class Action Settlement
  15         Rule 23 provides that "the claims, issues, or defenses of … a class proposed to
  16   be certified for purposes of settlement may be settled. . . only with the court's
  17   approval." Fed. R. Civ. P. 23(e). "The primary concern of [Rule 23(e)] is the protection
  18   of th[e] Class Members, including the named plaintiffs, whose rights may not have
  19   been given due regard by the negotiating parties." Officers for Justice v. Civil Service
  20   Comm'n of the City & Cnty. of San Francisco, 688 F.2d 615, 624 (9th Cir. 1982), cert.
  21   denied, 459 U.S. 1217 (1983). Therefore, a district court must determine whether a
  22   proposed class action settlement is "fundamentally fair, adequate, and reasonable."
  23   Staton v. Boeing Co., 327 F.3d 938, 959 (9th Cir. 2003); see Fed. R. Civ. Proc. 23(e).
  24   Whether to approve a class action settlement is "committed to the sound discretion of
  25   the trial judge." Class Plaintiffs. v. City of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992),
  26   cert. denied, Hoffer v. City of Seattle, 506 U.S. 953 (1992). The Court may approve a
  27   settlement agreement "after a hearing and on finding that it is fair, reasonable, and
  28   adequate." Fed. R. Civ. P. 23(e)(2).

                                                   - 18 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 26 of 41 Page ID
                                 #:27562


   1          “If the proposed settlement ‘appears to be the product of serious, informed,
   2   noncollusive negotiations, has no obvious deficiencies, does not improperly grant
   3   preferential treatment to class representatives or segments of the class, and falls within
   4   the range of possible approval,’ the court should grant preliminary approval of the
   5   class and direct notice of the proposed settlement to the class.” Kenneth Glover, et al.
   6   v. City of Laguna Beach, et al., 2018 WL 6131601, at *2 (C.D. Cal. 2018) (Guilford,
   7   J.) (quoting In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079-80 (N.D.
   8   Cal. 2007)).
   9         B.       Discussion
  10                  1.   Class Certification
  11         The Court has already certified a Privacy Class for litigation of the claims under
  12   Streets and Highways code § 31490.            See Dkt. 501 pp. 19-20. The proposed
  13   settlements define Settlement Classes that are slightly different than the certified
  14   Privacy Class. First, the 3M Settlement Class only covers the period of time between
  15   April 13, 2015 and June 30, 2015 as 3M’s contract with the TCA ended on that date.
  16   Second, membership in the certified Privacy Class is defined based on whether the
  17   consumer used one of the toll roads during the Class Period. However, membership
  18   in the Settlement Classes is defined based on whether the consumer’s PII was shared
  19   during the Class Period. Plaintiffs believe that the sharing of PII is the relevant factor
  20   as that is what triggers the application of SHC § 31490. Finally, the six bullet points
  21   in the Class Certification Order are combined into three broader bullet points in the
  22   Settlements.
  23          At the Class Certification stage, Plaintiffs had moved to certify a broad class
  24   consisting of consumers who had their privacy rights violated by the improper
  25   dissemination of their PII in connection with the Toll Roads operated by the
  26   Defendants Dkt. 501 p. 3-4. In finding that the class definition was fail-safe, the Court
  27   used its discretion to redefine the class. Id. At 12-13. Using documents Plaintiffs
  28   submitted with their briefing, the Court redefined the class as consumers who used the

                                                  - 19 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 27 of 41 Page ID
                                 #:27563


   1   Toll Roads and whose PII was shared with various identified third parties during the
   2   class period. Id. at 19-20.
   3         After Class Certification, the TCA identified additional third parties with whom
   4   they shared PII. Therefore, in order to ensure the settlement includes all individuals
   5   with whom Defendants shared PII, the Settlements encompass broader subclasses.
   6   These subclasses do not suffer from the same problem as the broad fail-safe class the
   7   court originally rejected, as membership in the Settlement subclasses is based on
   8   whether the class member’s PII was shared with the third party and not whether the
   9   sharing was improper.
  10         For the reasons outlined in the Court’s order on Class Certification and as
  11   further discussed below, the Settlement Classes should be certified as they meet the
  12   requirements of FRCP 23(a) and 23(b)(3).
  13                       a.        The Classes are Sufficiently Numerous
  14         Rule 23(a)(1) requires that "the class is so numerous that joinder of all members
  15   is impracticable." Fed. R. Civ. P. 23(a). “It’s generally accepted that when a proposed
  16   class has at least forty members, joinder is presumptively impracticable based on
  17   numbers alone.” Dkt. 501 at p.8 (citations omitted). Defendants estimate that, prior to
  18   deduplication, there are approximately 1.5 million individuals in the 3M Settlement
  19   Class and approximately 14 million individuals in the TCA Settlement Class,
  20   therefore numerosity is satisfied.
  21                        b.       There are Common Questions of Law and Fact
  22         The commonality requirement is satisfied if "there are questions of law or fact
  23   common to the class." Fed. R. Civ. P. 23(a)(2). As this Court found in certifying the
  24   Privacy Class:
  25         So long as there is even a single common question, a would-be class can
  26         satisfy the commonality requirement of Rule 23(a)(2). Plaintiffs state in
  27         broad terms several questions that are common to the class, including
  28         whether Defendants violated privacy laws by sharing drivers’ PII with

                                                  - 20 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 28 of 41 Page ID
                                 #:27564


   1          third parties. That’s enough to satisfy Rule 23(a)(2).
   2   See Dkt. 501 at p.8 (internal citations and quotations marks omitted) Here, the
   3   Settlement Classes, while broader than the certified Privacy Class, involve the same
   4   questions of law and fact. This includes whether Defendants violated privacy laws by
   5   sharing Class Members’ PII with third parties. The transmissions at issue were done
   6   on a uniform basis based on Standard Operating Procedures (“SOPs”), automated
   7   processes, and policies that ensure toll collection is executed in a uniform manner and
   8   not on an individualized basis. Commonality is satisfied.9
   9                       c.    The Class Representatives’ Claims Are Typical of Those
  10                             of Other Class Members

  11          Rule 23(a)(3) requires that the Class Representatives' claims be typical of those
  12   of the Class. “The test of typicality is whether other members have the same or similar
  13   injury, whether the action is based on conduct which is not unique to the named
  14   plaintiffs, and whether other class members have been injured by the same course of
  15   conduct.” Parsons v. Ryan, 754 F.3d 657, 685 (9th Cir. 2014) (internal quotation
  16   marks omitted). “[R]epresentative claims are ‘typical’ if they are reasonably co-
  17   extensive with those of absent class members; they need not be substantially
  18   identical.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998). Here,
  19   Plaintiffs’ claims stem from Defendants’ uniform practices of sharing PII. Plaintiffs
  20   thus satisfy the typicality requirement of Rule 23(a)(3).
  21                       d.    Class Representatives and Class Counsel Adequately
  22                             Represent Class Members

  23          Rule 23(a)(4) permits certification of a class action only if "the representative
  24
       9
  25
      Pursuant to the Settlement Agreements, Defendants have agreed not to contest class
     certification solely for the purposes of settlement. Pursuant to the Settlement
  26 Agreements, certification of the Settlement Classes will not be deemed a concession
     that certification of a litigation class is appropriate, nor are Defendants precluded from
  27 challenging class certification in further proceedings in this Litigation or in any other

  28 action if the Settlement Agreements are not finalized or finally approved. TCA
     Settlement Agreement, ¶ 3.01; 3M Settlement Agreement, ¶ 3.01.
                                                 - 21 -
           MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 29 of 41 Page ID
                                 #:27565


   1   parties will fairly and adequately protect the interests of the class. FRCP 23(a)(4).
   2   Resolution of two questions determines legal adequacy: (1) do the named plaintiffs
   3   and their counsel have any conflicts of interest with other class members and (2) will
   4   the named plaintiffs and their counsel prosecute the action vigorously on behalf of the
   5   class?” Hanlon, 150 F.3d at 1020.
   6         Plaintiffs and their counsel are adequate. First, the proposed Settlement Class
   7   Representatives and their Counsel do not have any conflicts of interest with the absent
   8   Class Members. See Dkt. 501 p. 10. Second, as the Court has found, Plaintiffs and
   9   Class Counsel have vigorously prosecuted the action on behalf of the Class for nearly
  10   four years. Id. As detailed above, Class Counsel engaged in significant discovery. See
  11   supra, §II.B. Class Counsel defended against over twenty dispositive motions and
  12   moved for and extensively litigated class certification issues. See id. The Settlement
  13   Class Representatives were likewise actively engaged—each produced numerous
  14   documents, sat for a lengthy deposition, and regularly communicated with counsel up
  15   to and including evaluating and approving the proposed Settlement. See §II.B. Each
  16   of them supported the terms of the settlement and have expressed their continued
  17   willingness to protect the Class until the Settlements are approved and their
  18   administration completed. See Zeldes Decl., ¶ 31. Thus, adequacy is satisfied.
  19                       e.    Common Issues of Law and Fact Predominate
  20         In addition to the requirements of Rule 23(a), at least one of the prongs of Rule
  21   23(b) must be satisfied. Rule 23(b)(3) allows certification of a class if the Court finds
  22   that "questions of law or fact common to class members predominate over any
  23   questions affecting only individual members, and that a class action is superior to other
  24   available methods for fairly and efficiently adjudicating the controversy." Fed. R. Civ.
  25   P. 23(b)(3). “The predominance inquiry of Rule 23(b)(3) asks ‘whether proposed
  26   classes are sufficiently cohesive to warrant adjudication by representation.’ ” In re
  27   Wells Fargo Home Mortg. Overtime Pay Litig., 571 F.3d 953, 957 (9th Cir. 2009)
  28   (quoting Local Joint Executive Bd. of Culinary/Bartender Trust Fund v. Las Vegas

                                                 - 22 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 30 of 41 Page ID
                                 #:27566


   1   Sands, Inc., 244 F.3d 1152, 1162 (9th Cir. 2001) ). As this Court found, “Since
   2   Plaintiffs seek to recover statutory damages for the class, the central issue of their §
   3   31490 claim is determining what PII transfers violate § 31490 and what PII transfers
   4   fall under an exception. And since Defendants make PII available according to
   5   uniform policies, resolving that central issue can easily be done on a class-wide basis.
   6   So common questions prominently predominate the § 31490 claim.” Dkt. 501 at p. 12.
   7                       f.     Superior Method of Adjudication
   8         Rule 23(b)(3) lists four factors relevant to the Court’s decision on whether a
   9   class action is superior to other forms of litigation: (1) the class members’ interests in
  10   individually controlling the litigation; (2) the extent and nature of any litigation
  11   concerning the controversy already begun by or against class members; (3) the
  12   desirability or undesirability of concentrating the litigation of the claims in the
  13   particular forum; and (4) the likely difficulties in managing a class action. FRCP
  14   23(b)(3). As this Court found, all four factors are met here. Dkt. 501 at P. 14
  15                2.    The Proposed Settlements Should be Preliminarily Approved
  16         Rule 23(e)(2) identifies criteria for the Court to use in deciding whether to grant
  17   preliminary approval of a proposed class settlement and direct notice to the proposed
  18   class. The Class Settlements proposed here satisfy each criterion.
  19                       a.     The Class Representatives and Class Counsel have
  20                              adequately represented the Settlement Classes

  21         As set forth in the Zeldes Decl., ¶¶ 23-31, Class Representatives and Class
  22   Counsel have adequately represented the class.
  23                       b.     The Proposals Were Negotiated At Arm's Length
  24         As set forth above, Plaintiffs achieved the Settlements after five years of hard
  25   fought, contested litigation and through extensive, hard fought, arm's-length
  26   negotiations. Plaintiffs' counsel will be paid from the same non-reversionary
  27   Settlement Funds as Class Members, such that Plaintiffs' counsel had every incentive
  28   to secure the largest fund possible. There is no indication of collusion or fraud in the

                                                  - 23 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 31 of 41 Page ID
                                 #:27567


   1   settlement negotiations, and none exists.
   2                       c.    The Relief Provided for the Class Is Adequate
   3         The Settlements provide substantial Class relief, considering (i) the costs, risks,
   4   and delay of trial and lengthy appeals; (ii) the effectiveness of the proposed
   5   distribution plan; and (iii) the terms of the proposed award of attorney’s fees. See Fed.
   6   R. Civ. P. 23(e)(2)(C).
   7                              i.    The Costs, Risks, And Delay Of Trial and Appeal
   8         This factor overwhelmingly weighs in favor of preliminary approval of the
   9   Settlements. The risk, expense, complexity, and likely duration of further litigation in
  10   this Action is substantial. This case involves a matter of first impression: the analysis
  11   of a novel state law. As evidenced in this case, there are many legal and factual issues
  12   that were unclear. There was a substantial risk that the Court would rule in favor of
  13   the Defendants. The Court’s Order on the Motion to Decide Key Questions shows that
  14   Plaintiffs face substantial risk on their claims going forward, as the Court ruled against
  15   Plaintiffs on several key legal issues and dismissed several of Plaintiffs’ claims under
  16   § 31490. Even if the Court were to rule in favor of Plaintiffs on the remaining “Key
  17   Questions” issues, Defendants have already indicated that they plan to appeal any such
  18   ruling. Defendants have also repeatedly stated throughout this litigation that given the
  19   statutory damages at issue in the case, if Plaintiffs were to prevail, it would bankrupt
  20   them and there would be no money to go after at the end of the day. Furthermore,
  21   since the amount of potential statutory damages in this case is substantial, Defendants
  22   have indicated that if judgment were entered against them, they would appeal such a
  23   judgment as a violation of due process, which may lead to the Court significantly
  24   reducing the amount of damages. These risks are substantial. On the other hand, the
  25   Settlements provide immediate significant relief to Class Members without the delay
  26   of trial and appeal. Therefore, this factor strongly supports preliminary approval of
  27   the Settlements.
  28

                                                   - 24 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 32 of 41 Page ID
                                 #:27568


   1                              ii.    The Effectiveness of Any Proposed Method of
   2                                     Distributing Relief to the Class, Including the
                                         Method of Processing Class-Member Claims
   3

   4         As discussed in Sections III.B., supra, the penalty forgiveness will be provided

   5   to the TCA Settlement Class members automatically without them having to submit a

   6   claim. For those in the 3M settlement class and for those TCA class members who are

   7   not entitled to penalty forgiveness, they will need to submit a claim form which can

   8   be filled out online or mailed in. Those class members will receive cash payments on

   9   a pro-rata basis.

  10                              iii.   The Terms of Any Proposed Award of Attorney's
                                         Fees, Including Timing of Payment
  11

  12         Attorneys’ Fees are to be paid from the common funds after final approval in

  13   the amounts set forth in Section III, supra.

  14                       d.    The Proposal Treats Class Members Equitably Relative
                                 to Each Other
  15
             In the 3M settlement, all class members whose inclusion in the class can be
  16
       confirmed will receive pro rata shares of the net settlement fund and are therefore
  17
       being treated equitably relative to each other. Claimants whose class membership can
  18
       be neither confirmed or denied will receive half of a pro rata share: this is an equitable
  19
       way to protect legitimate class members against fraudulent depletion of the fund,
  20
       while recognizing the difficulty that some members will have in verifying their
  21
       records.
  22
             The TCA settlement class members are also being treated equitably relative to
  23
       each other. For those who are entitled to penalty forgiveness, at the minimum they are
  24
       all receiving the lesser of their outstanding penalties or $57.50 and are therefore
  25
       receiving significant relief. After that, the remainder of the penalty forgiveness will
  26
       be distributed to those class members starting with the oldest penalties first, thereby
  27
       allowing those with older penalties, who are more likely to have been affected for a
  28

                                                  - 25 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 33 of 41 Page ID
                                 #:27569


   1   longer period by the imposition of penalties and accompanying measures such as
   2   DMV holds, to get the penalties waived and be on equal footing with those with only
   3   recent penalties. Those who do not have outstanding penalties and whose class
   4   membership can be confirmed will be receiving pro rata shares from the net settlement
   5   fund, while those whose class membership can be neither confirmed nor denied will
   6   receive half of a pro rata share.
   7         Class Counsel intend to apply for service awards for the Settlement Class
   8   Representatives. Service awards “are fairly typical in class action cases” and “are
   9   intended to compensate class representatives for work done on behalf of the class, to
  10   make up for financial or reputational risk undertaken in bringing the action, and,
  11   sometimes, to recognize their willingness to act as a private attorney general.”
  12   Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 958-59 (9th Cir. 2009). A service award
  13   is appropriate here and does not constitute preferential treatment. No Class
  14   Representative was promised, nor conditioned their representation on the expectation
  15   of a service award. See Zeldes Decl. ¶31. The Representatives have each spent
  16   substantial time developing the case, conferring with counsel, answering multiple sets
  17   of discovery requests, searching for and producing documents, and preparing and
  18   testifying at their lengthy depositions (which delved in to details about their personal
  19   and financial circumstances), over the past four years. See, Id ¶30. Given this
  20   significant commitment, service awards are particularly appropriate.
  21                3.     The Proposed Notice is Appropriate
  22         "The court must direct notice in a reasonable manner to all Class Members who
  23   would be bound by the proposal." Fed. R. Civ. P. 23(e)(1). Federal Rule of Civil
  24   Procedure 23(c)(2) requires the Court to "direct to Class Members the best notice that
  25   is practicable under the circumstances, including individual notice to all members who
  26   can be identified through reasonable effort." The best practicable notice is that which
  27   is "reasonably calculated, under all the circumstances, to apprise interested parties of
  28

                                                 - 26 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 34 of 41 Page ID
                                 #:27570


   1   the pendency of the action and afford them an opportunity to present their objections."
   2   Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950).
   3         The amendments to Rule 23(c)(2)(B) provide that “notice may be by one or
   4   more of the following: United States mail, electronic means, or other appropriate
   5   means.” The notice must state in plain, easily understood language: (i) the nature of
   6   the action; (ii) the definition of the class certified; (iii) the class claims, issues, or
   7   defenses; (iv) that a class member may enter an appearance through an attorney if the
   8   member so desires; (v) that the court will exclude from the class any member who
   9   requests exclusion; (vi) the time and manner for requesting exclusion; and (vii) the
  10   binding effect of a class judgment on members under Rule 23(c)(3). Fed. R. Civ. P.
  11   23(c)(2)(B).
  12         For class members whose names and addresses cannot be reasonably
  13   ascertained, “courts may use alternative means such as notice through third parties,
  14   paid advertising, and/or posting in places frequented by class members, all without
  15   offending due process.” Mullins v. Direct Digital, LLC, 795 F.3d 654, 665 (7th Cir.
  16   2015), cert. denied, __ U.S. __, 136 S. Ct. 1161 (2016); see also Lilly v. Jamba Juice
  17   Co., 308 F.R.D. 231, 239 (N.D. Cal. 2014) (noting that “an extensive but targeted
  18   internet and print media campaign . . . aimed at providing notice to other potential
  19   class members,” whose contact information was not on file, did not present due
  20   process concerns). Moreover, courts have routinely approved notice via email. See,
  21   e.g., Spann v. J.C. Penney Corporation (C.D. Cal. 2016) 314 F.R.D. 312, 331; In re
  22   HP Inkjet Printer Litigation, 2014 WL 4949584 (N.D. Cal, Sep, 30, 2014); Noll v.
  23   eBay, Inc., 309 F.R.D. 593, 605 (N.D. Cal., September 15, 2015). Plaintiffs’ Notice
  24   Plan, set forth in more detail below, meets the requirements of Rule 23(c)(2)(B).
  25         To provide efficiency and avoid confusing class members, the parties will
  26   combine both settlements into one Notice and Notice Program. The parties have
  27   developed a Notice Plan with Settlement Administrator – Epiq - that will include
  28   direct mail or email notice to Settlement Class Members with known addresses,

                                                  - 27 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 35 of 41 Page ID
                                 #:27571


   1   designed to reach between 80-90% of identifiable Settlement Class members
   2   supplemented by Publication Notice that will expand the reach of the notice effort
   3   even further. See Azari Decl. ¶30. The TCA will provide Epiq with the list of potential
   4   Settlement Class Members as well as their postal addresses and email addresses if
   5   available.
   6           For a small portion of the Class, the TCA does not have names or contact
   7   information but rather only their license plate number and/or transponder numbers.
   8   This is because these class members have accounts with other Toll Roads in California
   9   and used their transponder to drive on the TCA’s roads.10 Because TCA has only the
  10   transponder number and not the names or contact information for these drivers,
  11   publication notice will be utilized. The media campaign will include a print notice in
  12   the Los Angeles Times, an informational press release as well as internet notice. Azari
  13   Decl. ¶¶18-26. In addition, Epiq will maintain a Settlement Website with detailed
  14   information about the Settlements, and a toll-free number that Settlement Class
  15   Members can call to obtain more information. Id. ¶¶ 27-28. All of the notices, attached
  16   as Exhibit B to the Settlement Agreements, are drafted in plain English so they will
  17   be easy to understand. They include key information about the Settlements, including
  18   the deadline to file a claim, the deadline to request exclusion or object to the
  19   Settlements, and the date of the Final Approval Hearing (and that the hearing date may
  20
       10
  21      With respect to Settlement Class members who have accounts with co-defendant
       OCTA, the parties are requesting that the Court order OCTA and Cofiroute to provide
  22   the name and either the last known email address or last known mailing address of
  23   such Settlement Class Members (the “OCTA Settlement Class Member
       Information”). TCA Settlement, ⁋ 7.02(a). As explained in Section V, infra, the
  24   parties also request that, as part of the Preliminary Approval Order, the Court
  25
       permanently enjoin each and every member of each of the Settlement Classes from
       filing or pursuing any claim or litigation against any person or entity – including
  26   OCTA and Cofiroute – asserting that compliance with the obligations imposed by the
       Preliminary Approval Order and/or the TCA and/or 3M Settlement Agreements
  27   violates California Streets & Highways Code section 31490 or any other federal, state
  28   or local statute, rule, regulation or policy purporting to limit the disclosure of
       personally identifiable information.
                                                - 28 -
            MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                                 OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 36 of 41 Page ID
                                 #:27572


   1   change without further notice). The notices state the maximum percentage for
   2   attorneys’ fees and the cost awards Class Counsel will request and the amount of the
   3   Service Awards Plaintiffs will request.
   4         The notices disclose that, by participating in the Settlement, Settlement Class
   5   Members give up the right to sue. It also discloses that class member can choose to
   6   participate in either, both, or neither of the settlements. The notices direct Settlement
   7   Class Members to the Settlement Website for further information, where copies of the
   8   notices, the Settlement Agreements, the complaint and answer, and motions and
   9   orders relating to the Settlements will be posted. See 3M Settlement ¶8.03, TCA
  10   Settlement ¶8.03. The notices provide contact information for Class Counsel to answer
  11   questions and instructions on how to access the case docket via PACER or in person
  12   at any of the court’s locations. Settlement Class Members will have 84 days from the
  13   date Epiq commences dissemination of notice by sending emails and postcards and
  14   publishing the online notices to submit a claim, object to one or both the Settlements,
  15   or request exclusion from or both of the Settlements. See 3M Settlement ¶¶ 2.14,
  16   10.01; TCA Settlement ¶¶ 2.15, 9.01. Epiq will post Class Counsel’s motion for
  17   attorneys’ fees on the Settlement Website at least thirty days before the deadline to
  18   object in accordance with In re Mercury Interactive Corp. Securities Litigation, 618
  19   F.3d 988 (9th Cir. 2010). See 3M Settlement ¶ 5.01; TCA Settlement ¶ 4.01.
  20                4.     The Claims Process is not Cumbersome
  21         The Claims process is straightforward and employs a tear-off postcard that
  22   Class Members can return to receive a cash payment or Class Members may submit a
  23   claim form online. The Form is easy to read and may be quickly and easily submitted
  24   online.   The bulk of the class is self-identified/confirmed through Defendants’
  25   computer system so all that most class members will need to do is declare under
  26   penalty of perjury that they are entitled to relief.
  27

  28

                                                   - 29 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 37 of 41 Page ID
                                 #:27573


   1               5.     The Court Should Set Settlement Deadlines and Schedule a
   2                      Fairness Hearing

   3         In connection with preliminary approval, the Court must set a final approval
   4   hearing date, dates for mailing the Notices, and deadlines for objecting to the
   5   Settlements and filing papers in support of the Settlements. Plaintiffs propose the
   6   following schedule, which Plaintiffs believe will provide ample time and opportunity
   7   for Class Members to decide whether to participate, request exclusion or object.
   8
        EVENT                                      DATE
   9
        Defendants provide notice of the           Within 10 days of the filing of this
  10    Settlements to the appropriate federal     Motion.
        and state officials, as required by the
  11
        Class Action Fairness Act (CAFA)
  12    Notice Date (Date when Notices begin to    91st day after the Preliminary Approval
        issue)                                     Order
  13
        Deadline to Submit Claim Forms             84 Days from the Notice Date
  14

  15
        Deadline to Object to one or both          84 Days from the Notice Date
        Settlements
  16    Deadline to Request Exclusion from one     84 Days from the Notice Date
  17    or both Settlements
        Deadline to Submit Motion for              14 Days prior to the Objection Deadline
  18    Attorneys’ Fees, Costs, and Service
  19    Awards
        Deadline to Submit Motion for Final        No later than 28 days before the Final
  20    Approval                                   Approval Hearing and no earlier than 14
  21                                               days after the Objection Deadline
        Final Approval Hearing                     At Least 42 Days after the Objection
  22                                               Deadline
  23

  24   V.    ENJOINING SUIT FOR THE PROVISION OF NOTICE
  25         To effectuate the Preliminary Approval Order and to ensure adequate notice is
  26   provided to the members of the Settlement Classes, and in accordance with both the
  27   Court’s general authority to protect its jurisdiction and the All Writs Act (28 USC §
  28   1651), Plaintiffs also ask the Court to permanently enjoin each and every member of

                                               - 30 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 38 of 41 Page ID
                                 #:27574


   1   each of the Settlement Classes from filing or pursuing any claim or litigation against
   2   any person or entity asserting that compliance with the obligations imposed by the
   3   Preliminary Approval Order and/or the TCA and/or 3M Settlement Agreements
   4   violates California Streets & Highways Code section 31490 or any other federal, state
   5   or local statute, rule, regulation or policy purporting to limit the disclosure of
   6   personally identifiable information. The Parties believe that this is necessary to allow
   7   the Defendants to provide contact information to the administrator and not be
   8   concerned that a Class Member will bring suit claiming that the provision of their
   9   information to the administrator violated §31490. This is a material aspect of the
  10   Settlement Agreements executed by the parties. See TCA Settlement, ⁋ 5.01(f).
  11   Issuing such an Order is within the clear authority of the Court to effectuate the
  12   proposed Settlements. 28 U.S.C. § 1651; see also United States v. New York Tel. Co.,
  13   434 U.S. 159, 172 (1977) (“This Court has repeatedly recognized the power of a
  14   federal court to issue such commands under the All Writs Act as may be necessary or
  15   appropriate to effectuate and prevent the frustration of orders it has previously issued
  16   in its exercise of jurisdiction otherwise obtained[.]”); Keith v. Volpe, 118 F.3d 1386,
  17   1390 (9th Cir. 1997) (“All Writs Act, 28 U.S.C. § 1651, empowers the federal courts
  18   to enjoin state proceedings that interfere, derogate, or conflict with federal judgments,
  19   orders, or settlements”); Wright v. Linkus Enterprises, Inc., 259 F.R.D. 468, 478 (E.D.
  20   Cal. 2009) (enjoining all class members “from commencing actions against
  21   Defendants for claims covered by the Settlement Agreement until the Court issues an
  22   order at the Final Fairness Hearing on the proposed Settlement Agreement” pursuant
  23   to the Court’s authority under 28 U.S.C. § 1651(a)); cf. Jacobs v. CSAA Inter-Ins., No.
  24   C07-00362MHP, 2009 WL 1201996, at *2 (N.D. Cal. May 1, 2009) (“The district
  25   court has discretion to issue a preliminary injunction where it is necessary and
  26   appropriate in aid of the court’s jurisdiction and may enjoin named and absent
  27   members who have been given the opportunity to opt out of a class from participating
  28   in separate class actions in state court”).

                                                     - 31 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 39 of 41 Page ID
                                 #:27575


   1   VI.   CONCLUSION
   2         Plaintiffs respectfully request that the Motion for Preliminary Approval be
   3   granted and the Court enter an Order: (1) certifying the proposed classes for
   4   settlement; (2) preliminarily approving the proposed class action settlements; (3)
   5   appointing class representatives and class counsel; (4) appointing the notice and
   6   settlement administrator; (5) approving the class notice and related settlement
   7   administration documents; and (6) approving the proposed class settlement
   8   administrative deadlines and procedures, including the proposed final fairness hearing
   9   date and procedures regarding objections, exclusions and submitting Claim Forms.
  10
                                               Respectfully submitted,
  11
        Date:   November 4, 2020               SCHONBRUN SEPLOW HARRIS
  12                                           HOFFMAN & ZELDES, LLP
  13
                                               HELEN I. ZELDES (220051)

  14
                                               By: /s/ Helen I. Zeldes
  15                                                 Helen I. Zeldes
  16                                           hzeldes@sshhzlaw.com
  17                                           501 W. Broadway, Suite 800
                                               San Diego, CA 92101
  18                                           Telephone: (619) 400-4990
                                               Facsimile: (310) 399-7040
  19

  20
                                               CO-LEAD CLASS COUNSEL

  21    Date:   November 4, 2020                LINDEMANN LAW FIRM, APC
                                                BLAKE J. LINDEMANN (255747)
  22

  23                                            By: /s/ Blake J. Lindemann
  24                                                  Blake J. Lindemann

  25                                            blake@lawbl.com
                                                433 N. Camden Drive, 4th Floor
  26                                            Beverly Hills, CA 90210
  27
                                                Telephone: 310-279-5269
                                                Facsimile: 310-300-0267
  28
                                                CO-LEAD CLASS COUNSEL
                                                - 32 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 40 of 41 Page ID
                                 #:27576


   1   Date:   November 4, 2020           CUNEO GILBERT & LADUCA LLP
                                          MICHAEL J. FLANNERY (196266)
   2

   3
                                          By: /s/ Michael J. Flannery
   4                                            Michael J. Flannery
   5                                      mflannery@cuneolaw.com
   6
                                          500 North Broadway, Suite 1450
                                          St. Louis, MO 63102
   7                                      Telephone: (314) 226-1015
                                          Facsimile: (202) 789-1813
   8
                                          CO-LEAD CLASS COUNSEL
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

                                          - 33 -
       MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                            OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 585-1 Filed 11/04/20 Page 41 of 41 Page ID
                                 #:27577


   1         Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), the above-listed filing attorney
   2   certifies that all other signatories listed, and on whose behalf this filing is submitted,
   3   concur in this filing’s content and have authorized its filing.
   4
        Date:   November 4, 2020                 SCHONBRUN SEPLOW HARRIS
   5                                             HOFFMAN & ZELDES, LLP
   6                                             HELEN I. ZELDES (220051)

   7
                                                 By: /s/ Helen I. Zeldes
   8                                                   Helen I. Zeldes
   9
                                                 CO-LEAD CLASS COUNSEL
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

                                                  - 34 -
        MEM. P&A ISO PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                             OF CLASS ACTION SETTLEMENT
